Name: Council Regulation (EEC) No 1104/84 of 31 March 1984 fixing for the 1984/85 marketing year the guarantee threshold for colza, rape and sunflower seed and certain factors relating thereto
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 4 . 84 Official Journal of the European Communities No L 113 / 11 COUNCIL REGULATION (EEC) No 1104 / 84 of 31 March 1984 fixing for the 1984 / 85 marketing year the guarantee threshold for colza , rape and sunflower seed and certain factors relating thereto THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof , Having regard to Council Regulation No 136 / 66 / EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last 'amended by Regulation (EEC ) No 1101 / 84 ( 2 ), and in particular Article 24a thereof , Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Having regard to the opinion of the Economic and Social Committee ( 5 ), Whereas the fixing of a guarantee threshold for colza , rape and sunflower seed is required under Article 24a of Regulation No 136 / 66 / EEC ; Whereas the guarantee threshold should be in keeping with a medium-term policy ; whereas , in the light of market prospects , the guarantee threshold for 1990 / 91 can be put at 3 300 000 tonnes in the case of colza and rape seed and 1 800 000 tonnes in the case of sunflower seed ; Whereas , in the light of this medium-term policy and the level of production in recent years , the guarantee threshold for the 1984 / 85 marketing year should be fixed at 2 410 000 tonnes in the case of colza and rape seed and 1 000 000 tonnes in the case of sunflower seed ; Whereas the consequences as regards the level of the target prices and intervention prices in the event of the guarantee threshold being exceeded should also be stated , HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1984 / 85 marketing year, the guarantee threshold referred to in Article 24a of Regulation No 136 / 66 / EEC is hereby fixed at :  2 410 000 tonnes for colza and rape seed ,  1 000 000 tonnes for sunflower seed . 2 . If the Community production recorded , in accordance with Article 24a of Regulation No 136 / 66 / EEC , is greater than the guarantee threshold , there shall be a 1 % reduction in the 1 985 / 86 target prices and intervention prices for every 50 000 tonnes in excess 7' of the guarantee threshold , up to a maximum of 5% . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from :  1 July 1984 in the case of colza and rape seed ,  1 August 1984 in the case of sunflower seed . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 March 1984 . For the Council The President M. ROCARD (') OJ No 172 , 30 . 9 . 1966 , p. 3025 / 66 . ( 2 ) See page 7 of this Official Journal . ( 3 ) OJ No C 62 , 5 . 3 . 1984 , p. 20 . ( 4 ) OJ No C 104 , 16 . 4 . 1984 , p. 96 . ( 5 ) OJ No C 103 , 16 . 4 . 1984 , p. 21 .